WENTWORTH, Judge.
Employer/carrier seek review of a workers’ compensation order by which claimant was awarded temporary partial disability benefits. We find that no point of reversible error has been presented for our review and we therefore affirm the order appealed.
Claimant worked for a dealer in exotic birds, and in addition to her cash wages was provided with birdseed and various birds. The deputy commissioner concluded *878that the birds were furnished as additional compensation for extra work which claimant performed, and we find that the record provides evidentiary support for this determination. The value of the birds was thus properly included in the computation of claimant’s average weekly wage, in accordance with § 440.02(12), Florida Statutes.
Arguing that birds are not personal necessities, employer/carrier contend that they are not encompassed within § 440.-02(12), which defines “wages” as:
... the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the injury, including the reasonable value of board, rent, housing, lodging, or similar advantage....
However, we do not construe this statutory language as imposing an absolute categorical limitation with regard to non-cash payments, since § 440.02(12) further provides that:
In employment in which an employee receives consideration other than cash as a. portion of this compensation, the value of such compensation shall be subject to the determination of the deputy commissioner.
In the present case the birds were received as “consideration other than cash” and were thus subject to valuation by the deputy commissioner and properly included in computing claimant’s average weekly wage.
The order appealed is affirmed.
NIMMONS and ZEHMER, JJ., concur.